DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 05/24/2022 has been acknowledged and entered. Claims 7 and 10-12 have been cancelled and new claims 23-30 have been added. 

	Response to Arguments
Applicant’s arguments filed on 05/24/2022 and 03/07/2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-9 and 21-30 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-9 and 21-30 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “wherein the memory string comprises a semiconductor channel extending vertically in the channel structure, and extending vertically and laterally in the pocket structure and in contact with the selective epitaxial layer, and wherein the semiconductor channel extends vertically above and beneath the pocket structure, and the semiconductor channel extends laterally in the pocket structure for about 20 nm" and the limitations of base claim 21 including “a memory string comprising a channel structure extending vertically in the memory stack and a pocket structure extending vertically in the selective epitaxial layer, wherein a lateral dimension of the channel structure is not greater than a lateral dimension of the pocket structure; a semiconductor channel extends vertically above and beneath the pocket structure; and the semiconductor channel extends laterally in the pocket structure for about 20 nm”. In particular, the prior art of record falls short with regards to teaching that the semiconductor channel structure specifically extends laterally in the pocket structure for about 20 nm.  

In example:
(i) Yu et al. (U.S. Patent Pub. No. 2018/0122906) teaches a three-dimensional (3D) memory device, comprising: a substrate; a selective epitaxial layer on the substrate; a memory stack comprising interleaved conductive layers and dielectric layers on the selective epitaxial layer; and a memory string comprising a channel structure extending vertically in the memory stack and a pocket structure extending vertically in the selective epitaxial layer; wherein the memory string comprises a semiconductor channel extending vertically in the channel structure, and extending vertically and laterally in the pocket structure and in contact with the selective epitaxial layer, and wherein the semiconductor channel extends vertically above and beneath the pocket structure, but fails to specifically teach the limitations as mentioned above.
(ii) Haller (U.S. Patent Pub. No. 2021/0066460) teaches a three-dimensional (3D) memory device, comprising: a substrate; a selective epitaxial layer on the substrate; a memory stack comprising interleaved conductive layers and dielectric layers on the selective epitaxial layer; and a memory string comprising a channel structure extending vertically in the memory stack and a pocket structure extending vertically in the selective epitaxial layer; wherein the memory string comprises a semiconductor channel extending vertically in the channel structure, and extending vertically and laterally in the pocket structure and in contact with the selective epitaxial layer, but fails to specifically teach the limitations as mentioned above.
(iii) Arai (U.S. Patent No. 9,748,268) teaches a three-dimensional (3D) memory device, comprising: a substrate; a selective epitaxial layer on the substrate; a memory stack comprising interleaved conductive layers and dielectric layers on the selective epitaxial layer; and a memory string comprising a channel structure extending vertically in the memory stack and a pocket structure extending vertically in the selective epitaxial layer; wherein the memory string comprises a semiconductor channel extending vertically in the channel structure, and extending vertically and laterally in the pocket structure and in contact with the selective epitaxial layer but fails to specifically teach the limitations as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 4, 2022
/ERROL V FERNANDES/Primary Examiner, Art Unit 2894